Citation Nr: 0840641	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-33 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a VA 
rating decision dated March 8, 1950, which continued service 
connection for otitis media of the left ear, and assigned a 
noncompensable rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to October 
1945 and from August 1948 to November 1949.  The veteran 
served in combat in the South Pacific at the Battle of 
Okinawa and reportedly in Guadalcanal.  He is currently in 
receipt of a 100 percent schedular rating for a disability 
that is not at issue in this appeal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which decided the issue of "whether 
the effective date for compensation for otitis media, chronic 
nonsuperative with perforation, left ear was clearly and 
unmistakable error."

At times the issue on appeal has been characterized as that 
of entitlement to an earlier effective date for service 
connection for otitis media.  Inasmuch as service connection 
for that disability has been in effect since the day after 
service connection, there could be no basis for an earlier 
effective date for the grant of service connection.  
38 U.S.C.A. § 5110(b)(1) (West 2002).

The issue that was actually decided by the RO, and which the 
veteran has sought to appeal, is whether there was CUE in a 
1950 rating decision that evaluated the otitis media as non-
compensable following the veteran's return from his second 
period of active service; and in subsequent decision that 
continued the noncompensable rating.

In September 2008, the veteran testified at a hearing at the 
RO before the undersigned.  A transcript of the proceeding is 
of record.  At his hearing, he raised the issue of 
entitlement to an increased rating for hearing loss.  That 
issue is referred to the RO for initial adjudication.

In January 2004, the RO granted service connection for 
tinnitus and evaluated the disability as 10 percent 
disabling.  The grant of service connection and the 10 
percent rating were made effective July 25, 2003.  In June 
2004, the veteran's representative wrote that it was 
submitting additional information in conjunction with "the 
pending appeal" and that this evidence was intended to 
establish entitlement to "retroactive compensation for left 
eardrum (perforated) and tinnitus from 1949 to the present."  
Accompanying the representative's statement was a statement 
"request[ing] back payment from 1949 to current" for a left 
ear drum disability and tinnitus.  

There are six elements for a valid NOD: it must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction; (2) be filed in writing; (3) be filed 
with the RO; (4) be filed within one year after the date of 
mailing of notice of the RO decision; (5) be filed by the 
claimant or the claimant's authorized representative; and (6) 
express a desire for Board review.  38 U.S.C.A. § 7105(b); 
Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002); 38 C.F.R. 
§ 20.201 (2005).  The June 2004 statement can be read as 
satisfying these requirements.  The issue of entitlement to 
an earlier effective date for the grant of service connection 
and compensation for tinnitus is remanded to the RO via the 
Appeals Management Center.  The veteran will be advised if 
further action is required on his part.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The March 1950 rating decision, wherein the RO continued 
service connection for otitis media of the left ear, and 
assigned a noncompensable rating, was based on the correct 
facts as they were known at the time and a correct 
application of statutory and regulatory provisions extant at 
the time, and the decision did not include the kind of error 
of fact or law which would compel a conclusion that the 
result would have been manifestly different but for the 
alleged error.


CONCLUSION OF LAW

The March 1950 rating decision, in which the RO continued 
service connection otitis media of the left ear, and assigned 
a noncompensable rating, was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a), 3.299 (1949 & 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board observes that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
veteran's CUE claims.  The United States Court of Appeals for 
Veterans Claims (Court) has determined that CUE claims are 
not conventional appeals.  Rather, such claims are requests 
for revisions of previous decisions.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001).

I.  Applicable laws and regulations

In determining whether a rating decision was clearly and 
unmistakably erroneous, the following three-prong test is 
used:  (1) either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., there must 
be more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 
310, 313-4 (1992).

In order to be CUE, the error must be of a type that is 
outcome determinative.  Glover v. West, 185 F.3d 1328 (Fed. 
Cir. 1999).

A disagreement with how VA decisionmakers evaluated the facts 
is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

A failure on the part of the RO to fulfill its statutory duty 
to assist the veteran with the development of facts pertinent 
to a claim does not constitute CUE. See Caffrey v. Brown, 6 
Vet. App. 377, 384 (1994).

As an initial step a claimant asserting clear and 
unmistakable error must specify the error.  It is not enough 
to merely assert that there was clear and unmistakable error, 
to make broad-brush allegations of such error, or to assert 
that the evidence was improperly weighed and evaluated.  
Rather, the claim must be raised with some degree of 
specificity.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

II.  Background

In November 1945, the RO granted service connection for 
otitis media of the left ear and assigned a 10 percent rating 
from October 27, 1945, the day after he was discharged from 
the military.  The RO described the veteran's otitis media as 
suppurative and chronic.  The RO based its decision on the 
service treatment records which showed a diagnosis of otitis 
media in June 1945.  The service medical records also show 
that the veteran was hospitalized in September 1945 for 
otitis media.

In August 1948, the veteran reenlisted in the military and 
informed the RO that since he had reenlisted he would no 
longer be eligible to receive disability payments.

In December 1949, the veteran filed a claim for a compensable 
rating for otitis media.  The veteran requested a 
compensation and pension examination.  The RO informed the 
veteran that an examination was not necessary since the 
official report of his service records had been requested.

In March 1950, the RO continued service connection for otitis 
media of the left ear but assigned a noncompensable rating.  
The RO based its decision on the November 1949 separation 
examination.  The rating decision stated that the examination 
showed nonsuppurative otitis media with perforation of left 
eardrum and normal hearing.  Also, of record at the time of 
the RO decision were service treatment records from the 
veteran first and second periods of active duty.

In August 1953, the veteran again requested to reopen this 
claim for otitis media.  In October 1953, the RO informed the 
veteran that he needed to submit evidence showing that his 
disability had increased in severity for his claim to be 
considered.

In December 1977, the veteran again requested to reopen his 
claim for otitis media.  The RO wrote the veteran requesting 
information showing that the veteran's disability had 
increased in severity.

In November 1981, the veteran filed a claim for a compensable 
rating for otitis media and submitted a private treatment 
record that stated that the veteran recently had purulent 
drainage from his left ear.  The RO denied the veteran's 
claim in May 1982.

The veteran requested a compensable rating in June 1984.  The 
RO requested that the veteran submit evidence to support his 
claim.

In April 1990, the veteran again filed a claim for 
compensable rating for otitis media.  The RO again requested 
that the veteran submit evidence to support his claim.  The 
claim was denied in June 1991.  

In April 2004, the veteran and his representative filed a 
claim for retroactive compensation for left eardrum 
perforated and tinnitus from 1949 to the present.  In March 
2006, the RO granted a 10 percent rating for hearing loss, 
denied the veteran's claim for an earlier effective date for 
service connection for tinnitus due to clear and unmistakable 
error, and denied the veteran's claim for earlier effective 
date for otitis media and a noncompensable rating was 
continued.  

At his hearing the veteran reported ongoing tinnitus and 
hearing loss.  He pointed out that he had been in receipt of 
a 10 percent evaluation prior to his second period of service 
and that it was error for the RO to have failed to restore 
that rating once he returned from active duty.

III.  Laws and regulations in effect at time of March 1950 
decision  

At the time of the March 1950 decision, the criteria for 
evaluating otitis media (as well as hearing loss) were 
contained in VA's Schedule for Rating Disabilities, 1945 
edition ("the 1945 Schedule").  Rating code 6200 described 
otitis media as suppurative and chronic.  It allowed for a 10 
percent rating to be granted during the continuance of the 
suppurative process.  A note under this code stated that the 
rating for otitis media should be combined with ratings for 
loss of hearing.  VA's Schedule for Rating Disabilities, 1945 
edition ("the 1945 Schedule").

Diagnostic Codes 6257 and 6258 provided the criteria for 
rating hearing loss.  Hearing loss could be found to be 10 
percent disabling to 60 percent disabling based on hearing 
tested from one foot to twenty feet away from the examiner.  
VA's Schedule for Rating Disabilities, 1945 edition ("the 
1945 Schedule").

Also, at the time of the 1950 decision, 38 C.F.R. § 3.299 
(1949) provided that compensation would be discontinued for 
any period during which a veteran returned to active duty.  
Compensation could be restored the day following the return 
from active duty, but the amount of compensation would be 
fixed in accordance with the degree of disability found to 
exist at the time of restoration of the award.  The claim 
would be adjudicated on the basis of the pertinent facts in 
the most recent period of active service.  Any indicated 
examinations could be conducted.

IV.  Analysis

The RO correctly discontinued the veteran's disability 
payments during his active duty from August 6, 1948 to 
November 21, 1949, since the veteran is unable to received 
disability compensation while receiving active duty pay.  See 
38 C.F.R. § 3.299 (1949).  Upon receipt of the veteran's new 
claim for compensation for otitis media in December 1949, the 
RO readjudicated the claim.  The provisions of 38 C.F.R. 
§ 3.299 did not require an examination and contemplated that 
a rating could be assigned on the basis of the service 
treatment records.

The rating schedule provided that suppurative otitis media 
was to be rated as 10 percent disabling during the 
suppurative process.  1945 Rating Schedule, Diagnostic Code 
6200.  The treatment records from the second period of 
service showed no active otitis media.  On the examination 
for separation from service, it was noted only that the 
veteran had had otitis media for six months in 1945.  There 
was no evidence of active suppurative otitis media at the 
time of the October 1950 rating decision.

The service treatment records also showed that on examination 
for separation from service, the veteran could hear whispered 
voice at 15 feet in both ears.  The rating schedule provided 
a non-compensable evaluation where spoken voice could be 
heard at 15 feet in either ear.  1945 Rating Schedule, 
Diagnostic Code 6257.  There was no other evidence of hearing 
loss at the time of the October 1950 rating decision.

The RO made its determination based on the correct facts as 
they were known at the time and a correct application of 
statutory and regulatory provisions extant at the time, and 
the decision did not include the kind of error of fact or law 
which would compel a conclusion that the result would have 
been manifestly different but for the alleged error.  The RO 
had before it essentially no evidence that the veteran's 
disability met the criteria for a compensable rating.  A 
disagreement with how VA decisionmakers evaluated the facts 
is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

In summary, there has been no showing of an outcome 
determinative error in the March 1950 rating decision.  The 
Board cannot, therefore, find that the decision was the 
product of CUE.





							(CONTINUED ON NEXT PAGE)
ORDER

The March 1950 rating decision that continued service 
connection for otitis media of the left ear, and assigned a 
noncompensable rating was not the product of CUE; the appeal 
is denied.


REMAND

As noted in the Introduction the veteran has submitted a 
notice of disagreement with the effective date for service 
connection and a 10 percent rating for tinnitus.  The RO has 
not issues a statement of the case in response to the notice 
of disagreement, and this issue must be remanded for the 
issuance of such a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

The agency of original jurisdiction 
should provide a statement of the case 
with regard to the issue of entitlement 
to an earlier effective date for the 
grant of service connection and a 10 
percent rating for tinnitus.  This issue 
should not be certified to the Board 
unless the veteran submits a timely and 
sufficient substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


